Citation Nr: 9926431	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-13 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of bilateral 
knee injuries. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
residuals of bilateral knee injuries.


FINDING OF FACT

The record does not show competent medical evidence of a 
nexus between a current bilateral knee disability and an 
injury or disease incurred or aggravated during active 
military service.


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of 
bilateral knee injuries is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court) has held that a 
well grounded claim is comprised of three specific elements:  
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the absence 
of any one of these three elements, the claim is not 
plausible, and the Board must find that the claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

The veteran must provide evidence of a current bilateral knee 
disability as the first element of a well grounded claim.  
During the most recent VA examination that addressed the 
veteran's knee condition, in June 1997, the veteran 
complained of constant pain in his knees, but did not report 
any effusion, aspiration or injection.  Upon examination, the 
veteran had a normal gait, with no swelling or functional 
limitation of range of knee motion due to pain.  His knee 
range of motion was 0 to 140 degrees, with no evidence of 
effusion, crepitance or ligament instability.  The diagnostic 
impression was residuals of injury to both knees.  According 
to this examination, the evidence does not seem to reflect 
any current knee disability, as knee pain alone is 
insufficient evidence of an actual permanent disability.  
Furthermore, the veteran's May 1998 RO hearing testimony 
provides further evidence of the veteran's knee pain and 
swelling but does not substantiate an actual medically 
diagnosed disabling condition.  However, the veteran has also 
provided recent evidence of private medical treatment 
regarding his knee condition.  This evidence includes a March 
1998 report of examination from S. Michael Jones, M.D.  In 
this report, Dr. Jones stated that he had been treating the 
veteran since January 1998 for degenerative disease of the 
knees.  The diagnostic impression for the veteran's knees was 
minimal degenerative disease.  The Board finds that, at least 
for purposes of a well grounded claim, this evidence from Dr. 
Jones satisfies the requirement of a current disability.          

The veteran must also submit evidence of an inservice disease 
or injury pertaining to his knees.  The veteran stated during 
his RO hearing that he injured his knees when he jumped off a 
concrete structure onto a beach, causing pain in both knees 
and hyperextending his right knee.  His service medical 
records indicate that he did complain of right knee pain in 
November 1992 after a jumping incident.  Upon examination, he 
had mild pain with lateral and medial patellar displacement.  
He also had full range of right knee motion, no crepitus, 
erythema, effusion or patellar compression.  He had negative 
anterior drawer signs and negative Lachman's Test.  X-rays 
taken at that time revealed no evidence of fracture, but 
evidence of joint effusion.  He was given Motrin and 
crutches, and placed on light duty.  This is clearly 
sufficient evidence of an inservice injury to the right knee.  
As for the left knee, his service medical records do not show 
evidence of a left knee injury.  However, the veteran 
testified during his RO hearing that he injured his left knee 
in that same jumping incident, just not as severe as the 
right knee.  The veteran is competent to testify to the 
occurrence of an inservice injury.  Since the Board, at this 
stage of the claim adjudication, must presume the veteran's 
testimony as credible, see Meyer v. Brown, 9 Vet. App. 425, 
429 (1996), the Board finds that the veteran has submitted 
sufficient evidence that he also injured his left knee during 
service.  Thus, the Board finds sufficient evidence of an 
inservice bilateral knee injury for purposes of a well 
grounded claim.
 
Where the veteran's claim fails is in the lack of a nexus, 
provided by competent medical authority, between his current 
bilateral knee condition and an inservice bilateral knee 
injury.  Following his November 1992 knee injury, the service 
medical records show some evidence of continued right knee 
pain, in October and November of 1993.  However, no other 
symptoms, nor any knee diagnoses, are evidenced in these 
records.  The Board notes that an October 1993 inservice 
examination of the right knee revealed that as of September 
1993 the injury was not currently disabling.  Furthermore, 
the veteran's February 1996 separation physical does not show 
any evidence of an ongoing knee disability.  

Following service discharge, the evidence shows that the 
veteran experienced a work injury in January 1997, when he 
felt a popping in his right knee while crawling on his knees 
preparing an airplane for painting.  An emergency room report 
from the Baptist Medical Center in Little Rock, Arkansas, 
dated in January 1997, includes a diagnosis of right knee 
pain, resolving, with no other symptoms or diagnosis.  There 
is no competent medical evidence from a treating physician 
that associates this knee condition in January 1997 with the 
veteran's inservice knee injury, even though the veteran 
provided a medical history that included the inservice 
injury.  Additionally, in a December 1997 letter of treatment 
from Jerome Luker, M.D., it indicates that X-ray evidence 
reveals mild erosion in both knee joints.  Once again, 
however, there is no medical evidence of a nexus between this 
knee condition and an in service knee injury.         

As previously mentioned, the March 1998 examination report 
from Dr. Jones includes a diagnosis of mild degenerative 
disease of the knees.  However, these records also do not 
provide the essential nexus evidence to connect his current 
knee condition to an inservice knee injury.  The veteran 
essentially relies on his own opinion that his current 
bilateral knee condition was caused by his inservice knee 
injury.  However, the record does not show that the veteran 
is a medical professional or has the training and expertise 
to be qualified to provide opinions on clinical findings. 
Consequently, his statements do not constitute competent 
medical evidence of causation.  Such a claim must be based on 
a diagnosis by a qualified physician and supported by a 
physical examination.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  As previously addressed, a review of the record 
does not reveal any competent medical evidence from a 
qualified physician to support this claim.  Evidence of 
causation requires competent medical knowledge, which is not 
present in this case.  See Espiritu, supra, at 494.  Without 
an opinion from a competent medical authority that the 
veteran's current bilateral knee condition is related to 
service, the veteran's claim is not well grounded.              

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the rating decision and 
statement of the case advises the veteran that there is no 
competent evidence that his current knee disability either 
occurred in or was caused by active service.  Moreover, 
unlike the situation in Robinette, he has not put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make any of his claims 
well grounded. 


ORDER

Entitlement to service connection for the residuals of 
bilateral knee injuries is denied.



____________________
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

